DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “said” is used.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP § 608.01(m).
Claim 1 is objected to because the plurality of elements recited should be separated by line indention, for clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the firearm" in lines 1, 5 (2X), and 9.  There is insufficient antecedent basis for this limitation in the claim.  Note that "for a firearm" in line 1 is intended use of the device and does not positively require a firearm of the claim.
Claim 1 further recites "the said" in line 10, which is redundant.  Thus, one of "the" or "said" is unnecessary.
Claim 2 recites "the said" in line 2.  See above.
Claim 3 recites the limitation "the or each further recess" in lines 1-2.  The issue is that "or each" creates ambiguity as only "a further recess" is previously recited, not further recesses.
Claim 3 further recites "a ball" in line 2.  It is unclear whether this ball is intended to be the "at least one ball" recited in claim 1 or another.  Presuming that intent, suggested is properly introducing such: --wherein the at least one ball comprises two balls [or a second ball]--, and subsequently, --whereby the second ball is held laterally…--.  Regardless, clarification is required.
Claim 3 further recites "such a part-spherical recess" in lines 2-3, which should be --the [or said] part-spherical recess--.  That is, previously describing the recess as part-spherical suffices to later recite "the part-spherical recess."
Claim 4 recites the limitation "each associated ball" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As noted above, only "at least one ball" is previously recited being associated with the ball detent mechanism.  While "at least one" allows for further balls, such must be positively recited in the claim.  Here, that there are "a plurality of further part-spherical recesses" provided does not positively require an associated ball therewith.
Claim 5 recites the limitation "the or each further recess" in lines 1-2.  See claim 3 above.
Claim 5 further recites "a ball" in line 2.  See claim 3 above.
Claim 5 further recites "such an elongate groove" in line 3.  See claim 3 above.
Claim 9 recites the limitation "the fore stock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that not all firearms inherently include fore stocks.  Suggested is amending "the" to --a--.
Claim 10 recites the limitations "the bottom portion" in lines 2-3 and "the fore stock" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  See above.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,445,082 to Proctor et al. (“Proctor”).
Re: claims 1 and 8, Proctor discloses the claimed invention including a support 1, e.g., Figs. 1-2, for a firearm (exemplified by “conventional gunstock 23,” col. 3, line 23, e.g., 3:23) for supporting the firearm above a surface, 1:27-35, the support comprising a support body 6 and at least two surface-engaging support legs 2, 2’ (note: there does not appear to be a callout for support leg 2 in the drawings, but a second leg opposite support leg 2’ is clearly shown), the support further comprising a projection 21 which is received within a recess 33, e.g., Fig. 3, defined by a connection element 22 attached to or integral with the firearm to longitudinally restrain the firearm with respect to the support (via screw 35, as shown), in which the support further comprises a ball detent mechanism, beginning at 3:48, the ball detent mechanism including at least one ball 31, 31’ which is biased, via “coil spring means 32,” 3:45-46, to engage a further recess 30, 30’ defined by the connection element attached to or integral with the firearm, the ball detent mechanism being operated by a release mechanism 29 to withdraw the said at least one ball from the further recess, and in which the release mechanism comprises a user grippable element 27 which extends below the projection (as shown).
Re: claim 2, Proctor further discloses in which the release mechanism is operated by a downward movement to withdraw the said at least one ball from the or each further recess.  Note the vertical double-ended arrow, e.g., Fig. 3.
Re: claim 3, Proctor further discloses in which the or each further recess is part-spherical whereby a ball is held laterally in such a part-spherical recess.  Such appears to be clearly shown.  In the alternative, see explanation above, i.e., any shape conducive to receiving bearings 31, 31’ likely suffices to meet being part-spherical.
Re: claim 4, Proctor fairly discloses a plurality of recesses and associated balls.
Re: claim 5, Proctor further discloses in which the or each further recess is an elongate groove whereby a ball of the ball detent mechanism is able to move along such an elongate groove, 3:56-4:21.
Re: claim 6, Proctor further discloses in which the user grippable element of the release mechanism includes a user grippable collar 25.
Re: claim 7, Proctor further discloses in which the collar extends about the projection (as shown) and can be moved downwardly by a user to retract 174407.018USthe ball detent mechanism to release the support from a connected firearm, via lever 27.
Re: claim 9, Proctor further discloses in which the firearm is formed to define a connection element (that portion of 23 receiving screw 35) in a bottom portion of a fore stock of the firearm to receive the projection of the support to permit connection of the support to the firearm (as shown).
Re: claim 10, Proctor further discloses in which the firearm has an attached interconnection element, via 35, which defines a recess (same as claim 9, above) formed in a bottom portion of a fore stock of the firearm to receive the projection of the support to connect the support to the firearm (as shown).
Re: claim 11, Proctor fairly discloses a connection comprising a firearm connected to a support for a firearm according to claim 1.
Re: claim 12, see claim 2 above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
5-May-22